Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00237-CR

                                  Phillip Wayne GRIFFIS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                   From the 7th Judicial District Court, Smith County, Texas
                                 Trial Court No. 007-1767-08
                      The Honorable Kerry L. Russell, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
affirmed.

       SIGNED April 30, 2014.


                                               _____________________________
                                               Patricia O. Alvarez, Justice